ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_02_FR.txt. 219

OPINION CONJOINTE DE MM. RUDA, MOSLER, AGO,
SIR ROBERT JENNINGS ET M. DE LACHARRIERE

[Traduction]

1. L’article 63 du Statut de la Cour consacre le droit d’intervenir dans
une instance, «lorsqu'il s’agit de l’interprétation d’une convention à
laquelle ont participé d’autres Etats que les parties en litige ». Quand ces
conditions sont remplies, l’Etat désireux d'intervenir est en droit de le faire
et il n'appartient pas à la Cour de l’y autoriser ou non. La Cour doit
néanmoins décider dans chaque cas si les conditions de l'intervention,
énoncées à l’article 63, sont effectivement réunies.

2. L’article 82 du Règlement de la Cour dispose en conséquence que
l'Etat qui désire se prévaloir du droit d’intervention que lui confère l’ar-
ticle 63 dépose une déclaration contenant notamment :

« b) Vindication des dispositions de la convention dont il estime que
l'interprétation est en cause ;
c) un exposé de l'interprétation qu’il donne de ces disposi-
tions ».

3. Avec la majorité de la Cour, nous avons voté en faveur de la décision
selon laquelle la déclaration d’E] Salvador est irrecevable en la phase
actuelle de l’instance, faute d’avoir découvert, dans les communications
écrites adressées par cet Etat à la Cour, Vindication nécessaire de la ou des
dispositions particulières considérées par lui comme étant en cause dans la
phase juridictionnelle de l’affaire entre le Nicaragua et les Etats-Unis, non
plus que l’interprétation qu'il donne de cette ou de ces dispositions. Au
surplus, les bréves mentions faites 4 ce sujet ne nous ont pas convaincu que
la demande d’El Salvador corresponde à ce que prévoit l’article 63 du
Statut.

4. Nous sommes néanmoins en désaccord avec la Cour sur la question
de savoir si El Salvador aurait dû être entendu. Selon nous, il eût été plus
convenable, sur le plan de l’administration de la justice, que la Cour
entende l'Etat désireux d'intervenir et qu’elle ne se prononce pas seulement
sur la base des communications écrites.

{Signé) J. M. RUDA.

(Signé) Hermann MOSLER.
(Signé) Roberto AGo.

(Signé) R. Y. JENNINGS.
(Signé) Guy DE LACHARRIERE.
